Citation Nr: 1444653	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971, which included service in the Republic of Vietnam from August 1970 to August 1971.  

The Veteran was initially discharged under conditions other than honorable in August 1971.  A December 1971 administrative decision determined that the Veterans service was terminated under dishonorable condition and that this was a bar to Veterans Administration benefits.  The Veteran subsequently received an upgraded discharge under a DOD Special Discharge Review Program in January 1978, which was upheld by a second review in April 1978.  In June 1978, an administrative decision found that his service was under honorable conditions for VA purposes, and was not a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2009 rating decision found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for PTSD.

A February 2014 Board decision found that new and material evidence had been submitted and reopened the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Although the claim was originally characterized as entitlement to service connection for PTSD the Veteran was diagnosed with an anxiety disorder.  To adequately reflect the current claim the issue has been amended accordingly.  See Clemons v Shmseki 23 N, et App 1 (2009).  Also in February 2014, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disorder so that Social Security Administration (SSA) records could be obtained, and so that an addendum nexus opinion could be sought.

On his November 2011 substantive appeal, the Veteran requested a Board videoconference hearing.  He was scheduled for a hearing in January 2014, but did not appear.  As such, his request for a hearing is considered withdrawn.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his current anxiety disorder began during or was caused by his service, specifically his service period in the Republic of Vietnam. 


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to for service connection for an anxiety disorder, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.


Laws and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Here, however, the Veteran has not been diagnosed with a psychoses, so presumptive service connection will not be further addressed

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010; the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) ; see 75 Fed. Reg. 39843 (July 13, 2010).


Factual Background and Analysis

When the Veteran initially filed a claim of entitlement to service connection for PTSD, he provided a statement of the stressful events he encountered during his service.  A November 2005 statement noted that the Veteran was in many firefights during his service in the Republic of Vietnam from August to November 1970.  He reported that many people were killed on a daily basis, from grenades, landmines, and booby-traps (described as involving bamboo and slings).  He stated that there were firefights while he was on ambush patrol at night, and in daytime firefights in "Binh Donng province, with many casualties."  

A May 2006 examination request report included instructions to the examiner that the Veteran serviced in the Republic of Vietnam from August 1970 to August 1971 as a grenadier, and that his stressor was "verified/conceded."  

In a December 2009 formal finding of unavailability memorandum, the RO found that there was a lack of information required to corroborate the Veteran's stressor associated with his claim for PTSD.

The Veteran's service personnel records reveal that the served as a loader/driver and a grenadier during his period of service in the Republic of Vietnam.  A July 1971 memorandum explaining the Veteran's discharge for unfitness under AR 635-212, he was note to have been assigned to six units during his service in the Republic of Vietnam.  In his first three units his performance was satisfactory, but in his last three units his performance was unsatisfactory.  He was transferred three times to give him a chance to rectify his conduct, which he did not accomplish.  Starting in January 1971, the Veteran began receiving company grade Article 15s.  In May 1971, he was cited for "very poor personal appearance" and drug abuse.  In June and July 1971 he was Absent Without Leave (AWOL) on two occasions.  Actions were then taken to discharge the Veteran for unfitness.  He was noted to have served as a tank driver from August 1970 to February 1971.  As noted above, the Veteran was initially discharged from service under conditions other than honorable.  He was later able to get his discharge upgraded to honorable under a DOD program.  

Service treatment records show that on the Veteran's separation report of medical history he endorsed depression or excessive worry, bedwetting, nervous trouble and a drug habit.  He stated that he was addicted to drugs, but that he had quit by himself, without medical help.  His evaluation was noted to show a normal psychiatric evaluation.  In July 1971, the Veteran underwent a psychiatric evaluation in service.  He was noted to be mentally responsible, able to distinguish right from wrong, and he had the mental capacity to understand and participate in board proceedings.  He was noted to demonstrate "a passive dependent personality which has taken the form of drug dependency and an inability to appropriately deal with situational stresses inherent to the military."

The earliest post-service psychiatric treatment record in the virtual record is from September 2002.  The Veteran complained of sleep and appetite loss and difficulty concentrating.  He reported that he felt depressed that his wife had "left him."  His next complaint of psychiatric symptoms is from December 2005, where he reported recurring nightmares, sleep disturbance, hypervigilance, exaggerated startle reflex, irritability and anger.  He stated that certain smells and noises would trigger symptoms.  He had not sweats and he reported an "aversion to Asian people." By January 2006, the VA treatment care providers were noted a diagnosis of PTSD.  He reported being depressed, having nightmares, and drinking alcohol regularly.  He saw himself "in many of the fights [he] was involved in combat."

In May 2011, the Veteran was afforded a VA PTSD examination.  The Veteran reported a normal childhood, without legal or major medical issues prior to service.  He denied mental health or emotional problems prior to service. He denied alcohol and illicit drug use prior to service, but he did smoke tobacco products.  He reported that he enlisted at age 17, and that he was deployed to Vietnam for one year.   He drove a 17-ton tank during that service.  He reported disciplinary actions, including multiple Article 15s, and he was AWOL on multiple occasions (twice in 1970 and once in 1971).  He was noted to have received six Article 15s in 1971 alone.  Regarding stressful situations in service, the Veteran stated he was involved in combat and had to fire his weapon.  He stated he was involved in several fire fights.  He was most freighted when in An Khe "a couple of guys fell asleep at guard duty and VC crawled under the wire and got into the motor pool."  He stated that he saw a lot of friends injured, and one killed when he stepped on a landmine.  The examiner noted that he was unsure if the Veteran actually witnessed this death.  The examiner also noted that the Veteran showed no distress or reaction while reporting his stressful incidents, he was "very nonchalant."  The Veteran reported alcohol consumption every once in a while, and that he used heroin and marijuana in Vietnam.  He stated he did not receive treatment for his alcohol or drug abuse in service.  

Following service, the Veteran reported he was able to work for 35 years in metal fabrication.  He, however, had legal problems which included being charged with possession with intent to distribute methamphetamines.  He stated he was jailed for 90 days and was placed on probation for 10 years.  He admitted ongoing alcohol consumption after service, but stated he had been drug and alcohol free for one year at the time of the PTSD evaluation.  He was noted to have mental health treatment every two to three months, beginning in 2006.  Following a mental health evaluation, the examiner diagnosed the Veteran with an anxiety disorder.  She found that he did not meet the full criteria for a diagnosis of PTSD.  She noted he had a "rather generic stressor," and that he recounted his stressor in nonchalant manner.  She found that his reported symptoms did not cause significant distress or impair his functioning.  She also noted that although the Veteran was involved in combat he did not report intense fear, helplessness or horror.  "Combat exposure alone is not sufficient."  He "appeared in no distress whatsoever when discussing his stressor."  The examiner found that the Veteran's diagnosis of an anxiety disorder was less likely than not due to his military experiences during Vietnam.  She felt that his overall functioning appeared to be related to his COPD symptoms and other medical conditions.  

In the February 2014 Board remand, the Board noted that the May 2011 VA examiner did not discuss whether the Veteran's changes in behavior in service could be indicative of the first manifestation of a psychiatric disorder.

Following the Board remand, the May 2011 VA examiner provided an addendum opinion in May 2014.  She noted that in 2011, the Veteran reported "atypical symptoms of PTSD that were not related to his reported stressor in the way they should be for a diagnosis of PTSD.  The Veteran's symptoms are predominately related to his COPD and not to his in-service experiences."  She noted that although the Veteran was disciplined in service, there was no evidence to support that the misconduct was in response to his combat experiences or an undiagnosed psychiatric disorder.  To support this she noted that his separation examination was negative for psychiatric complaints.  (The Board notes this is not entirely accurate).  She argued that if he had an undiagnosed disorder in service, it would be expected he would have continued to have major difficulties in functioning from discharge to 2006 (when he sought psychiatric treatment).  Conversely, she stated "given the rigors of war and combat, there is a minute possibility that the Veteran's in-service problems are indicators of 'something'.  Benefit of doubt is afforded the Veteran.  Thus, it is this writer's opinion that the Veteran's in service infractions and drug use could at least as likely as not be indicators of undiagnosed psychiatric symptoms manifesting in service."  She stated then that it was at least as likely as not that his current anxiety disorder was etiologically related to an event or injury in his active duty service.  The examiner then noted that the Veteran's symptoms and behavioral problems were not chronically experienced during service, and he did not have "such behavioral problems after the military and up to 2006."  She then provided the opinion that his current anxiety disorder was as likely than not related to his in-service infractions and drug use.

The Board notes that the Veteran entered service at 17 years old, and was able to perform in service without disciplinary measures from November 1969 to January 1971.  This included service in the Republic of Vietnam as a tank driver from August 1970 to February 1971.  He has indicated that he witnessed and participated in firefights during his period of service in Vietnam.  Personnel records show that the Veteran was disciplined on multiple occasions starting in January 1971, and was found to abuse narcotics in May 1971.  

The Veteran argues that he has psychiatric symptoms related to his military service, and that his symptoms include nightmares about his Vietnam service, irritability, hypervigilance, and an easy startle response.  Some VA treatment care providers have provided a diagnosis of PTSD.  Although he has not provided a statement of ongoing psychiatric symptoms, the Board notes that the Veteran reported depression, excessive worry and bedwetting on his July 1971 separation examination.  He additionally has reported ongoing alcohol and substance abuse problems after discharge from service, which included incarceration due to methamphetamines in the 1980s.  Ongoing VA treatment records show that the Veteran continues to use alcohol and marijuana.  

The May 2011 VA examiner has diagnosed an anxiety disorder, and found that the Veteran did not meet the criteria for a diagnosis of PTSD due to his "nonchalant" reaction to his in-service stressors.  The Board cannot make medical determinations, and as the May 2011 VA examiner provided a full mental status evaluation and interview with the Veteran, her diagnosis is more probative than the PTSD diagnosis of the VA treatment care providers.  

Essentially, in the May 2014 addendum, the VA evaluator noted that the Veteran likely had an undiagnosed psychiatric disorder in service, as evidenced by his disciplinary infractions and drug use.  She additionally opined that his current anxiety disorder is not related to his disciplinary infractions and drug use.  However, she did not specifically address whether the Veteran's undiagnosed psychiatric symptoms that were manifested in service resulted in his later diagnosis of an anxiety disorder.  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  As the 2014 examiner noted that the Veteran likely had an undiagnosed psychiatric disorder in service and currently has an anxiety disorder, resolving reasonable doubt in the Veteran's favor, the Board finds that his current anxiety disorder is related to his military service.  The medical (and personnel) and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for an anxiety disorder is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an anxiety disorder is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


